PER CURIAM.
Defendants in a medical malpractice case seek certiorari review of an order denying their motion to dismiss plaintiff’s complaint for plaintiff’s failure to comply with the mandatory presuit requirements, specifically that the verified medical opinion was not from a medical expert as defined by section 766.202(5) Florida Statutes. We deny certio-rari because it is clear that the court did not depart from the essential requirements of law in determining that the affiant’s qualifications met the alternative definition of a *773medical expert. See Fort Walton Beach Med. Ctr., Inc. v. Dingier, 697 So.2d 575 (Fla. 1st DCA 1997).
CERTIORARI DENIED.
POLEN and STEVENSON, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.